Title: From Thomas Jefferson to James Madison, 7 August 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Th:J. to J.M.
                            Aug. 7. 07.
                        
                        I have finished my letter alluded to in the cover of Govr. Cabell’s papers, and no post is yet arrived. it
                            therefore goes with those papers. be so good as to examine it deliberately, and make in it any corrections it may need,
                            noting them to be that I may make correspondent changes in the copy retained. if the corrections do not deface the letter,
                            seal and send it on returning me the Gov’s letters. if they should render a new copy requisite, be so good as to return
                            it with all the papers to me. 
                  Shall we see mrs Madison & yourself here this season? it will give great pleasure to us
                            all. affectionate salutations.
                    